Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 11/03/2021 in which claims 01-14 are pending ready for examination.


Allowable Subject Matter
Claims 1-14 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method of quantifying loss associated with an optical connector that is connected to an end of an optical fiber, wherein the optical fiber comprises a plurality of embedded optical reflectors distributed periodically along the length of the fiber, the method comprising calculating a difference in power level between the inserted optical signal and the reflected component of the inserted optical signal, quantifying, based on the calculated power level difference and a reflectivity of the at least one of the plurality of embedded optical reflectors, a quantified loss introduced by the optical connector and when the quantified loss is above a predetermined threshold value, determining that the optical connector has not been properly fitted to the optical fiber.
As for claim 9, none of the prior arts alone or in combination discloses a system comprising an optical fiber comprising: including a plurality of embedded optical reflectors distributed periodically along a length of the fiber, wherein an optical connector is connected to an end of the optical fiber, and a microcontroller configured to quantify a quantified loss introduced by the optical connector based on a calculated power level difference between an inserted optical signal and a reflected component of the inserted optical signal and a reflectivity of at least one of the plurality of embedded optical reflectors and when the quantified loss is above a predetermined threshold value, determine that the optical connector has not been properly fitted to the optical fiber.
The closest prior art, Everall et al (US 2004/0113056 A1) discloses an optical interrogation system to evaluate the wavelength of a returned optical pulse transmitted by semiconductor optical amplifier. Everall does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 9; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-8 and 10-14 are allowed due to their dependency of claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 11/03/2021, with respect to claims 1-14 they have been fully considered and are persuasive.  The 35 USC § 102(a)(1) and 103 rejections of claims 1-14 have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877